             Case 1:20-mc-00146 Document 11 Filed 03/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:                                          *
COVID-19 PANDEMIC PROCEDURES                    *                   MISC. NO. 20-146
                                                *
                                              *****
                                             ORDER

        WHEREAS, the Governor of the State of Maryland has declared a state of emergency in

response to the spread of the novel coronavirus known as COVID-19; and

        WHEREAS, the Centers for Disease Control and Prevention and other public health

authorities have advised taking precautions to reduce the possibility of exposure to the virus and

slow the spread of the disease; and

        WHEREAS, in order to reduce the possibility of exposure to the virus, the Court has

expanded the use of remote proceedings conducted through audio and/or video connection to the

courthouses, it is hereby

        ORDERED by the United States District Court for the District of Maryland that the

provisions of Local Rule 506.1, prohibiting the recording or transmitting of court proceedings,

are extended to include any court proceeding conducted by remote audio or video conferencing;

and it is further

        ORDERED that no person or device, other than official court reporters and official

electronic recorders employed by the Clerk’s Office, may record any court proceeding without

the express permission of the Chief Judge.



Date: March 27, 2020                                   /s/ JAMES K. BREDAR
                                                     James K. Bredar, Chief Judge
                                                     United States District Court
